                Case 2:17-cv-00604-RFB-BNW Document 366 Filed 04/01/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking                        '()$8/7JUDGMENT IN A CIVIL CASE
                    Plaintiff,
     v.                                                Case Number: 2:17-cv-00604-RFB-BNW
SFR INVESTMENTS POOL 1, LLC, a
Nevada limited liability company; et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
a.) Judgment is entered in favor of the United States and against Leon Benzer, for his unpaid federal income
tax liabilities for the 2001, 2002, 2003, 2004, 2005 and 2007 tax years, in the amount of $898,184.98, as
calculated through January 31, 2020, plus interest and other statutory additions that may continue to accrue,
net further payments and credits, subject to proof;
and
b.) Judgment is entered in favor of the United States and against Leon Benzer, for unpaid trust fund recovery
penalties under 26 U.S.C. § 6672, for the periods ending September 30 and December 31, 2003, and June 30,
2004, in the amount of $353,529.02, as calculated through January 31, 2020, plus interest and other statutory
additions that may continue to accrue, net further payments and credits, subject to proof.



         4/1/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
